Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to a preliminary amendment filed on 07/11/22, which is considered by the examiner.
Claims 42-61 are under examination.
Claims 1-41 are canceled. 


Information Disclosure Statement
5.	The information disclosure statement (s) submitted on 07/11/22 have being considered by the examiner and are made of record in the application file. 

Drawings
6.	The drawings filed on 05/05/22 are accepted by the examiner.

Claims Objections 
7.	Claims 48 & 59 are objected to because of minor informalities:  
8.	Claim 48 recites, “A user equipment (UE), The UE comprising a memory, a transmitter, a receiver, and a data processing system comprising one or more processors, wherein the UE is configured to perform the method of claim 42” It is recommended to change to,
	“A user equipment (UE), The UE comprising a memory, a transmitter, a receiver, and a data processing system comprising one or more processors, wherein the UE is configured to perform: 
transmitting a first message to a first network node, the first network node implementing the first RAT, wherein the first message comprises joint UE capability information relevant to both the first RAT and the second RAT, wherein
the first RAT is a Long Term Evolution (LTE) RAT and the second RAT is a New Radio (NR) RAT, wherein the first message is a LTE Radio Resource Control (RRC) message comprising an NR RRC Protocol Data Unit (PDU) comprising the joint UE capability information.
9.	Claim 59 recites, “A network node, comprising a memory, a transmitter, a receiver, and a data processing system comprising one or more processors, wherein the network node is configured to perform the method of claim 49” It is recommended to change to,
“A network node, comprising a memory, a transmitter, a receiver, and a data processing system comprising one or more processors, wherein the network node is configured to perform:
receiving from a UE a first message comprising joint UE capability information relevant to both the first RAT and a second RAT different than the first RAT, wherein the first RAT is a Long Term Evolution (LTE) RAT and the second RAT is a New Radio (NR) RAT;
after receiving the first message, transmitting to a second network node of the second RAT a second message comprising the joint UE capability information; and
after transmitting the second message, receiving a third message transmitted by the second network node, wherein the third message comprises configuration information for the UE selected by the second network node based on the joint UE capability information.



Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
11.	Claims 42-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 & 9-12 of Yilmaz et al. (U.S. Patent No. 11, 330, 656 B2).
Regarding to claim 42: Yilmaz discloses a method performed by a user equipment (UE) to signal capabilities for a first radio access technology (RAT) and a second RAT different from the first RAT, the method comprising (See Claim 1; Page 11;lines 62-65): 
transmitting a first message to a first network node, the first network node implementing the first RAT (See Claim 1; Page 11; lines 66-67), 
wherein the first message comprises joint UE capability information relevant to both the first RAT and the second RAT (See Claim 1; Page 11; line 67 to Page 12;line 3),
 wherein the first message is a LTE Radio Resource Control (RRC) message comprising an NR RRC Protocol Data Unit (PDU) comprising the joint UE capability information (See Claim 1; Page 12;lines 4-8).
Regarding to claim 43: Yilmaz discloses a method, wherein the first RAT is a New Radio (NR) NR RAT, and the second RAT is a Long Term Evolution LTE RAT (See Claim 1; Page 12;lines 3-4).
Regarding to claim 44: Yilmaz discloses a method, wherein the first RAT is an LTE RAT, and the second RAT is an NR RAT (See Claim 1; Page 12;lines 3-4).
Regarding to claim 45: Yilmaz discloses a method, wherein the first message comprises an information element, the information element comprising an NR RRC message including the joint UE capability information to be sent to the NR RAT (See Claim 3).
Regarding to claim 46: Yilmaz discloses a method, wherein the joint UE capability information comprises band combination information (See Claim 2).
Regarding to claim 47: Yilmaz discloses a method, further comprising: receiving a second message from the first network node, the second message comprising configuration data, wherein the configuration data comprises a first configuration for the first RAT and a second configuration for the second RAT (See Claim 3). 
Regarding to claim 48: Yilmaz discloses a user equipment (UE), the UE comprising a memory, a transmitter, a receiver, and a data processing system comprising one or more processors, wherein the UE is configured to perform the method of claim 42 (See Claim 4).
Regarding to claim 49: Yilmaz discloses a method performed by a first network node of a first Radio Access Technology (RAT), the method comprising (See Claim 5; Page 12; lines 22-24): 
receiving from a UE a first message comprising joint UE capability information relevant to both the first RAT and a second RAT different than the first RAT (See Claim 5; Page 12; lines 25-29); 
after receiving the first message, transmitting to a second network node of the second RAT a second message comprising the joint UE capability information (See Claim 5; Page 12; lines 30-32); and
 after transmitting the second message, receiving a third message transmitted by the second network node, wherein the third message comprises configuration information for the UE selected by the second network node based on the joint UE capability information (See Claim 5; Page 12;lines 33-37).
Regarding to claim 50: Yilmaz discloses a method, wherein the first RAT is a New Radio (NR) RAT and the second RAT is a Long Term Evolution (LTE) RAT (See Claim 6).
Regarding to claim 51: Yilmaz discloses a method, wherein the first RAT is an LTE RAT, and the second RAT is an NR RAT (See Claim 6).
Regarding to claim 52: Yilmaz discloses a method, wherein the first message is a LTE Radio Resource Control, RRC, message comprising one of: a New Radio (NR) Radio Resource Control (RRC) Protocol Data Unit (PDU) comprising the joint UE capability information, or a NR RRC Information Element (IE) comprising the joint capability UE information (See Claim 6).
Regarding to claim 53: Yilmaz discloses a method, wherein the joint UE capability information comprises band combination information (See Claim 7).
Regarding to claim 54: Yilmaz discloses a method, wherein the third message further comprises UE capability information enabling the first network node to select a second configuration for the UE, wherein the second configuration to be selected is a NR SCG configuration (See Claim 9).
Regarding to claim 55: Yilmaz discloses a method, further comprising: the first network node reads and decodes the joint UE capability information included in the first message; the first network node uses the joint UE capability information to select an LTE Master Cell Group, MCG configuration; and the first network node transmits to the second network node information pertaining to the selected LTE MCG configuration (See Claim 10).
Regarding to claim 56: Yilmaz discloses a method performed by a second network node of a second Radio Access Technology (RAT), the method comprising (See Claim11; Page 12; lines 62-64): 
receiving from a first network node of a first RAT a first message comprising UE capability information (See Claim 11; Page 12; lines 65-68), said UE capability information comprising UE Long Term Evolution (LTE) capability information and UE New Radio (NR) capability information (LTE+NR capability information) (See Claim 11; Page 13; lines 1-3);
 reading and decoding the UE LTE+NR capability information included in the first message; using the UE LTE+NR capability information to select a New Radio (NR) Secondary Cell Group (SCG) configuration (See Claim 11; Page 13; lines 4-8); and
 transmitting to the first network node a second message comprising an NR Radio Resource Control (RRC) message comprising the selected SCG configuration (See Claim 11; Page 13; lines 9-13).
Regarding to claim 57: Yilmaz discloses a method, wherein the first RAT is a New Radio (NR) RAT, and the second RAT is a Long Term Evolution (LTE) RAT (See Claim 11; Page 13; lines 12-14).
Regarding to claim 58: Yilmaz discloses a method, wherein the first RAT is an LTE RAT, and the second RAT is an NR RAT (See Claim 11; Page 13; lines 12-14).
Regarding to claim 59: A network node, comprising a memory, a transmitter, a receiver, and a data processing system comprising one or more processors, wherein the network node is configured to perform the method of claim 49 (See Claim 12).
Regarding to claim 60: A method performed by a user equipment (UE) to signal capabilities for a first radio access technology (RAT) and a second RAT different from the first RAT, the method comprising (See Claim 11; Page 13; lines 19-22): 
generating a first message comprising: i) first encoded UE capability information encoding capability information for the first RAT and ii) a container for a second base station implementing the second RAT, the container containing second encoded UE capability information, said second encoded UE capability information encoding capability information for the first RAT and for the second RAT (joint capability information) (See Claim 11; Page 14; lines 1-10); 
transmitting the first message to a first base station implementing the first RAT, wherein the first base station is configured to forward the container to the second base station(See Claim 11; Page 14; lines 11-14); and
receiving a second message transmitted by the first base station, the second message comprising: i) Master Cell Group (MCG) configuration information selected by the first base station and ii) Secondary Cell Group (SCG) configuration information selected by the second base station based on the joint capability information (See Claim 11; Page 14; lines 15-21).
Regarding to claim 61: Yilmaz discloses a method, wherein the capability information for the first RAT is LTE capability information, and the capability information for the second RAT is NR capability information (See Claim 11; Page 14; lines 1-8).


Allowable Subject Matter
12.	Claims 42-61 would be allowed if the applicants amend the claims or file a Terminal Disclaimer (TD) against the parent application patent No. 11, 330, 656.
13.	The following is a statement of reasons for the indication of allowable subject matter: 
14.	As to independent claims, the prior art of record Ali et al. (US Publication No. 2019/0357199) in view of NPL document (UE capability signaling for tight interworking” Reno, Nevada, November 2016), further in view of Kim et al. (2018/0278357 A1) alone or in combination fails to anticipate or render obvious the claim invention.	
	Ali et al. (US 2019/0357199) discloses a radio access node such as a master eNB determines that a UE can support operation on a given radio band combination comprising a first radio band operating with a first RAT such as E-UTRA and a second radio band operating with a second RAT such as 5G. The node uses a performance capability of the UE to obtain at least a second configuration for the second radio band operating with the second RAT, then configures the UE with the interworking configuration that comprising a first configuration to operate on the first band with the first RAT and a second configuration to operate on the second band with the second RAT. The node may determine that the UE can support such operation from a UE message identifying the band combination and carrying an indicator of the performance capability of the UE on at least the second RAT.
Reno et al. (NPL document, capability signalling for LTE) became increasingly complex. NR offers the opportunity to rethink the way in which the capabilities are signalled. If such changes are made, it will also affect how capabilities are signalled to support tight interworking. Therefore, we think the discussion should start for the NR standalone case, and can then be extended to the interworking case. See our initial thinking on the NR capability signalling. 
	Kim (US 2018/0278357 A1) discloses The present invention relates to a wireless communication system. More specifically, the present invention relates to a method and a device for performing SCG re-establishment in dual connectivity in wireless communication system, the method comprising: detecting radio link failure on a secondary node, wherein the UE is configured with a master node and the secondary node; and receiving signals from candidates of a new secondary node for obtaining information about which cell is a best candidate on the new secondary node to prepare for radio link failure on the secondary node; and initiating RRC connection re-establishment procedure for recovery from the radio link failure of the secondary node if a cell which is to be a PSCell on a new secondary node is selected in a cell list.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Hong et al. 2018/0199315 A1 (Title: method and apparatus for controlling redundant data transmission) (FIG. 2 & Para. 0105, 0109 & 0120).
B.	Jin et al. 2020/0344679 A1 (Title: communication method, access network device and terminal device) (See abstract & Para. 0362-0368).
C.	Fan et al. 2020/0305041 A1 (Title: wireless device, radio network, node and method performed therein for communicating in a wireless communication network) (See FIG. 6 & Para. 0042, 0053 & 0056).

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469